981 So.2d 10 (2007)
BAUSH & LOMB INCORPORATED, Petitioner,
v.
Jack Keith WATERS and Valerie M. Waters, Publix Supermarkets, Inc., Walgreen Co., and Lenscrafters, Inc., Respondents.
No. 4D07-4269.
District Court of Appeal of Florida, Fourth District.
December 12, 2007.
Edward A. Moss, Hildy M. Sastre, Mihai M. Vrasmasu and Jennifer A. McLoone of Shook, Hardy & Bacon, L.L.P., Miami, and Jane Kreusler-Walsh of Kreusler-Walsh, Compiani & Vargas, P.A., West Palm Beach, for petitioner.
No response required for respondents.
PER CURIAM.
Dismissed. Topp Telecom Inc. v. Atkins, 763 So.2d 1197 (Fla. 4th DCA 2000).
GUNTHER, FARMER and GROSS, JJ., concur.